Citation Nr: 0000922	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral knee disorders.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral knee disorder, on the basis that the 
veteran had not submitted new and material evidence.


FINDINGS OF FACT

1.  In April 1981, the RO denied the veteran's claim of 
entitlement to service connection for bilateral knee 
disorder.  The veteran did not appeal.

2.  Evidence submitted since the April 1981 RO decision is 
cumulative and not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for bilateral knee 
disorder.


CONCLUSIONS OF LAW

1.  The RO's April 1981 rating decision was not appealed and 
became final one year after the veteran was notified of the 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1999).

2.  Evidence submitted since the RO's April 1981 decision is 
not new and material; thus, the veteran's claim of 
entitlement to service connection for bilateral knee disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for bilateral knee disorder.  He contends that this 
disability is related to an injury to both knees during 
service.  In the interest of clarity, the Board will review 
the applicable law and regulations, briefly describe the 
factual background of this case, and then proceed to analyze 
the claim and render a decision.

Applicable laws and regulations

Service connection 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991) ).  Third, if the claim is well grounded, the 
Board may then proceed to evaluate the merits of the claim 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Upon entry into service in October 1975 the veteran completed 
a report of medical histor that reflects no abnormalities 
regarding his right or left knee.  The accompanying clinical 
evaluation also reflects no abnormalities for his knees.

Service medical records reflect the veteran was hospitalized 
in January 1977 for left and right knee pain.  Examiner's 
notations reflect a full resolution of symptoms and probably 
no effusion.  The day after the veteran was discharged from 
the hospital he reported pain, swelling and a locking 
sensation.

When the veteran separated from service in October 1977 he 
reported no abnormalities regarding his right or left knee.  
The October 1977 clinical evaluation indicated no physical 
abnormalities.

Newly submitted evidence

May 1984 clinical records from Kaiser Permanente reflect the 
veteran sought treatment for his left knee.  The examiner's 
notations reflect no swelling, tenderness pain or description 
from the veteran of prior injury to his left knee.  

VA clinical records from February 1997 reflect the veteran 
complained of pain and swelling in his right and left knees 
when he walks and during cold weather.  He described the in 
service injuries to both knees to the examiner.  The examiner 
noted mild crepitis in the veteran's left knee and mild 
swelling limited extension of his right knee.  The examiner 
diagnosed the veteran with arthritis in his right knee and 
made reference to the veteran's report of injury during 
service to his right knee.

In May 1997 the veteran was again examined at a VA clinic.  
The examiner's findings included swelling and mild pain in 
the veteran's right knee as reported by the veteran as 
occuring during the past two to three months.  The examiner's 
notes reflect that no known injury was reported by the 
veteran.  Examiner's notes from a subsequent May 1997 visit 
by the veteran to a VA clinic indicate that a February 1997 
x-ray of the veteran's right knee revealed fullness in the 
spropatellar region.  The examiner noted mild soft tissue 
swelling with no nedness, tenderness and full flexion.  The 
diagnosis was right knee pain.

The veteran presented for a follow-up VA clinic appointment 
in June 1997.  He reported riht knee pain when walking.  For 
his right knee the veteran was diagnosed with iliotibial band 
friction syndrome and mild pattelar tendenitis.

In a February 1998 statement the veteran's spouse stated the 
veteran was hospitalized on account of his knees while in 
service.  

During a January 1998 personal hearing at the RO, the veteran 
stated he injured both of his knees when he fell during 
military service.  He indicated his right knee was more 
painful than his left knee.  The veteran stated he sought 
treatment for his knees in 1977 and 1978 after leaving 
service and that he used a cane.


Analysis




ORDER







		
	
	Member, Board of Veterans' Appeals



 

